department of the treasury internal_revenue_service washington d c l tax_exempt_and_government_entities_division uics jan - qt ef rai t legend decedent wife daughter daughter company company state county court date date date date date date citation citation citation statute statute statute dear l f h n h i i w h w h this is intesponse to the in which you through your authorized representative request a letter_ruling under letter as supplemented by correspondence dated sec_2518 of the internal_revenue_code code the following facts and representations support your ruling_request facts on date decedent a resident of state opened an ira with company the ira agreement designated his wife wife as the primary beneficiary and daughter sec_1 and as contingent beneficiaries of the ira in the event wife did not survive decedent subsequently decedent transferred all of the assets from the company ira to an ira established with under the company agreement wife company which decedent opened on date was designated as the primary beneficiary of the company ira however no contingent beneficiaries were designated under the agreement wife died shortly thereafter on date decedent died testate on date article fifth of decedent’s will provides in relevant part that in the event that wife does not survive decedent or if wife dies within sixty days of decedent the rest residue and remainder of decedent’s estate is to pass to decedent’s two daughters in equal shares per stirpes on date personal representative of wife’s estate disclaimed each and every interest which wife or her estate had in the company ira which was within nine months of decedent’s death daughter in her capacity as on date court entered an order reforming the beneficiary designation of the the date the ira was opened under the company ira nunc_pro_tunc as of date beneficiary designation as reformed daughter sec_1 and were designated as the contingent beneficiaries of the company ira as was the case with respect to the company ira the order also approved the disclaimer of wife’s interest in the company ira the disclaimer was executed approved by the probate_court received by the personal representative of decedent’s estate and recorded in the public records of county within nine months after the date of decedent’s death the taxpayer has submitted an affidavit from the individual who assisted decedent in establishing the company ira the affiant states that decedent advised the affiant that the company ira was to have the same beneficiaries as the company ira however his instructions were not implemented and daughter and daughter were not designated as contingent beneficiaries the taxpayer represents that neither wife nor her estate had made any voluntary assignment of or transfer of contract to assign or transfer or encumbrance of given a written waiver of the right to disclaim the succession to and any interest in and had not made any sale_or_other_disposition of an interest in the ira furthermore neither wife nor her estate had accepted the ira or any interest in the ira _ ruling requested that the above-referenced disclaimer of the company ira is a valid disclaimer within the meaning of code sec_2518 and as a result of the disclaimer daughter and daughter became equal fifty percent beneficiaries of the company ira law and analysis sec_25 a of the internal_revenue_code provides that if a person makes a qualified_disclaimer with respect to any interest in property then for purposes of the estate gift and generation-skippin g transfer_taxes the interest will be treated as if it had never been transferred to the disclaimant irrevocable and unqualified refusal by a person to accept an interest in property but only if section b defines the term qualified_disclaimer to mean an such refusal is in writing such writing is received by the transferor of the interest the transferor's legal_representative or the holder of the legal_title to the property to which the interest relates not later than the date which is nine months after the later of the date on which the transfer creating the interest in such person is made or the day on which such person attains age such person has not accepted the interest or any of its benefits and as a result of such refusal the interest passes without any direction on the part of the person making the disclaimer and passes either to the spouse of the decedent or to a person other than the person making the disclaimer sec_25_2518-1 of the gift_tax regulations provides in part that if a person makes a qualified_disclaimer then for purposes of federal estate gift and generation-skipping_transfer_tax provisions the disclaimed interest in property is treated as if it had never been transferred to the person making the qualified_disclaimer instead it is considered as passing directly from the transferor of the property to the person entitled to receive the property as a result of the disclaimer accordingly a person making a qualified_disclaimer is not treated as making a gift sec_25_2518-2 provides that a disclaimer is a qualified_disclaimer only if it is in writing and signed either by the disclaimant or the disclaimant’s legal_representative under applicable state law a person may disclaim in whole or in part conditionally or unconditionally any interest in or power over property further with court approval a fiduciary defined as including a personal representative may disclaim an interest in or power over property statute i disposition of the property in the event of a disclaimer then if the disclaimant is an individual the disclaimed interest passes as if the disclaimant had died immediately before the interest was created statute under statute generally a disclaimer may be made at any time in generally if the instrument does not contain a provision directing addition under applicable state law an inter_vivos revocable_trust can be reformed after the death of the settler for a unilateral drafting mistake if clear_and_convincing evidence demonstrates that a unilateral drafting error was made citation sec_1 and see also citation where the court declined to reform the instrument in the absence of clear_and_convincing proof of a drafting mistake in this case wife’s legal_representative on wife’s behalf disclaimed her and her estate’s interest in the company ira the disclaimer was in writing delivered within months of the decedent's death and wife did not accept any of the disclaimed interest further the court order reforming the company ira beneficiary designation was consistent with state law conclusion accordingly based on the facts presented and the representations made we conclude with respect to your ruling_request that the above-referenced disclaimer constituted a qualified_disclaimer under sec_2518 further under applicable state law as a result of the disclaimer wife is treated as having predeceased the decedent with respect to the disclaimed interest accordingly the company ira proceeds passed equally to daughter sec_1 and as contingent beneficiaries of the company ira this ruling letter is based on the assumption that the iras referenced herein either were or are valid within the meaning of code sec_408 at all times relevant thereto it also assumes the correctness of all facts and representations contained therein no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with the service the original of this letter_ruling is being sent to you and a copy to your authorized representatives esq d if you wish to inquire about this ruling please contact at please address all correspondence to se t ep ra t3 sincerely yours vw rances v slogn manager employee_plans technical group enclosures deleted copy of letter_ruling notice
